Citation Nr: 0431087	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  97-06 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to September 1956 and from July 1957 to July 1961.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision from the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for a low back disability.  

After a November 2001 Board decision denied reopening the 
claim of entitlement to service connection for a low back 
disability, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a 
September 2002 joint motion of the parties, the Court in 
September 2002 vacated that part of the November 2001 Board 
decision that denied reopening the claim and remanded the 
appeal to the Board for readjudication consistent with the 
joint motion.  

In June 2003, the Board remanded the claim to obtain a VA 
orthopedic examination for the veteran, which was 
accomplished in February 2004.  This matter is now before the 
Board for appellate review.  


FINDINGS OF FACT

1.  The March 1992 rating decision denied reopening the claim 
of entitlement to service connection for a low back 
disability; the veteran was advised of this decision by 
letter dated March 30, 1992, and he did not appeal.  

2.  The evidence received since the final March 1992 rating 
decision includes a VA medical opinion that degenerative disc 
disease at L4-5 resulted from an in-service pedestrian 
accident.  


CONCLUSIONS OF LAW

1.  The March 1992 rating decision, which denied reopening 
the claim of entitlement to service connection for a low back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302 (2003).  

2.  Evidence received since the final March 1992 rating 
decision is new and material; the claim of entitlement to 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5103A(f), 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

3.  A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received VA spine examinations in February 1997, 
July 1997, and February 2004.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran's October 2004 statement withdrew the veteran's 
previous request for a hearing before the Board.  

The RO's July 2003 and December 2003 letters, the January 
1997 statement of the case and the September 1998, February 
1999, February 2000, and March 2004 supplemental statements 
of the case informed the veteran of applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  Several new provisions of The Veterans 
Claims Assistance Act of 2000, which redefined VA's 
obligations with respect to the duty to assist and inform, 
applied only to claims filed on or after August 29, 2001 and 
did not apply to the veteran's application to reopen the 
claim of entitlement to service connection for a low back 
disability, which was filed many years before August 29, 
2001.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
low back disability

The March 1992 rating decision, which denied reopening the 
claim of entitlement to service connection for a low back 
disability, was based on the evidence at the time, which 
included service department records, lay statements, service 
medical records, and VA and private medical records.  

Service department records showed that the veteran served on 
active duty as an electrician from September 1952 to 
September 1956 and from July 1957 to July 1961.  

In lay statements, the veteran and his representative 
asserted that the veteran's low back was injured in service 
in 1953 when he was walking and accidentally pinned between 
two moving military vehicles.  The veteran contended that his 
back was injured at the same time that his kidney was 
ruptured and that service medical records clearly documented 
the ruptured kidney.  

Service medical records documented that, at the August 1956 
separation examination, the veteran reported being struck by 
an automobile at age 19 and being hospitalized for treatment 
of a possible ruptured kidney.  The veteran's spine was 
deemed normal at the September 1952 enlistment, August 1957 
separation, June 1957 reenlistment, and July 1961 discharge 
examinations.  

VA and private medical records documented slight crookedness 
of the lumbar spine, abnormal intervertebral disc space, and 
loss of lordotic curve of the lumbar spine in June 1974; 
myositis of the lumbar region in July 1981; chronic low back 
pain in April 1982, February 1983, March 1983, May 1983, 
August 1983, November 1983, July 1984, August 1984, April 
1985, June 1986, and May 1990; and a possible herniated disc 
at L5-S1 in August 1990.  At an October 1980 private 
examination, the veteran expressed discomfort when stooping 
to reach and lift.  According to a May 1981 private progress 
record, the veteran was loading a truck at a post-service 
industrial job when a 55-gallon drum fell on his back and 
caused his back to give out on him.  

The March 1992 rating decision was based on the evidence at 
that time and became final because the veteran received 
notice of the decision by letter dated March 30, 1992, and he 
did not appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.200, 20.201, 20.202, 20.302.  After the veteran filed an 
informal application to reopen the claim, the May 1996 rating 
decision denied reopening the claim of entitlement to service 
connection for a low back disability, and the veteran 
perfected a timely appeal.  

Fortunately, the veteran has presented new and material 
evidence to warrant reopening the claim.  See 38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence means existing evidence not previously presented to 
agency decisionmakers, which by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

The evidence received since the final March 1992 rating 
decision includes a VA medical opinion that a low back 
disability was caused by an event in active service.  In 
March 2004, a VA physician opined that it was at least as 
likely as not that the veteran's degenerative disc disease at 
L4-5 was related to a pedestrian accident during active duty.  
In other words, when considered with the previous evidence of 
record, the new evidence raises a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 
38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  

For the veteran to establish service connection for a low 
back disability, the evidence must demonstrate that a low 
back disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  To establish 
direct service connection, the veteran must present evidence 
of a current low back disability, show in-service 
manifestation of a low back disability, and provide a nexus 
opinion by a medical professional that a current low back 
disability resulted from the in-service manifestation of a 
low back disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The veteran has shown that he has a low back disability.  A 
valid claim requires proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The February 1997, 
July 1997, and February 2004 VA diagnosis was degenerative 
disc disease at L4-5.  

Although service medical records show no diagnosis or 
treatment for a low back disability, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Thus, entitlement to service connection turns upon whether a 
medical professional has stated a medical opinion that a 
current low back disability resulted from an in-service 
event.  See Hickson, 12 Vet. App. at 253.  In this case, 
because the evidence is in approximate balance for and 
against service connection, service connection will be 
granted.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A § 5107; 38 C.F.R. 
§ 3.102 (2003).  

Against service connection, the February 1997 VA examiner 
first stated an opinion in favor of service connection and 
then recanted it.  In February 1997, the VA spine examiner 
opined that it was at least as likely as not that 
degenerative disk disease at L4-L5 interspace was related to 
the veteran's reported history of an in-service automobile 
accident.  In January 1998, however, after reviewing the 
veteran's claims folder, the same examiner concluded that 
there was no evidence of a back injury in service and no 
evidence of a back condition noted on the veteran's discharge 
examination report.  Because the only objective evidence of a 
back injury was when the 55-gallon drum fell on the veteran's 
back in the early 1980s, the February 1997 VA examiner 
recanted his earlier opinion and opined that it was more 
likely that the veteran's current back symptoms were related 
to the back injury in 1980 than to the injury claimed by the 
veteran in 1953.  The October 1980 private examiner also 
opined that the veteran's low back pain was a residual of the 
post-traumatic injury sustained in May 1980.  

In support of service connection, the February 2004 VA 
examiner in a March 2004 addendum to his examination report 
opined that there was a relationship between the current 
degenerative disc disease at L4-5 and an in-service 
pedestrian accident.  A November 1983 private examiner also 
opined that the veteran had lower back pain secondary to a 
motor vehicle accident in 1953.  At least a preponderance of 
the evidence supports the claim, entitlement to service 
connection must be granted.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back disability 
is reopened, and entitlement to service connection for a low 
back disability is granted.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



